                                           Case 1:20-cv-01623-BAM Document 5 Filed 11/13/20 Page 1 of 1



                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9                                          San Francisco Division

                                  10     FREDDIE MCCARDIE,                                      Case No. 20-cv-07729-LB
                                  11                    Plaintiff,
                                                                                                ORDER OF TRANSFER
                                  12              v.
Northern District of California
 United States District Court




                                                                                                Re: ECF No. 1
                                  13     CALIFORNIA STATE PRISON,
                                         CORCORAN,
                                  14
                                                        Defendant.
                                  15

                                  16      Freddie McCardie filed this pro se civil rights action complaining about events and omissions

                                  17   occurring at the California State Prison – Corcoran, located in Kings County, where he currently is

                                  18   housed. Kings County is within the venue of the Eastern District of California. See 28 U.S.C. §

                                  19   113(a). The defendant is the prison itself and resides in the Eastern District of California. No

                                  20   defendant is alleged to reside in, and none of the events or omissions giving rise to the complaint

                                  21   occurred in, the Northern District of California. Venue therefore would be proper in the Eastern

                                  22   District of California and not in this one. See 28 U.S.C. § 1391(b). Accordingly, in the interest of

                                  23   justice and pursuant to 28 U.S.C. § 1406(a), this action is TRANSFERRED to the United States

                                  24   District Court for the Eastern District of California.

                                  25      IT IS SO ORDERED.

                                  26      Dated: November 13, 2020

                                  27                                                     ______________________________
                                                                                         LAUREL BEELER
                                  28                                                     United States Magistrate Judge

                                       ORDER – No. 20-cv-07729-LB
